DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1-3, 10-11, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Semaan et al. (US 2018/0110013).
Regarding claim 1, Semaan teaches that a method performed by a user equipment (UE) in a wireless communication system (Fig. 3, 4). Semaan teaches that determining by the UE, a transmit power required for transmission of data by the UE over a first radio access technology (RAT) and a second RAT supported by the UE (Fig. 2, 4, abstract, and pages 4, paragraphs 56 – pages 5, paragraphs 70, where teaches determining uplink transmission power for transmitting data by user equipment over a first radio network and at least one of: modifying the PHR such that the transmit power is less than or equal to the maximum transit power of the UE; modifying the maximum transmit power such that the PHR indicates that the transmit power required is less than or equal to the maximum transmit power of the UE and triggering the PHR to the base station; and delaying the triggering and reporting of PHR to the base station (Fig. 2, 4, pages 4, paragraphs 56 – pages 5, paragraphs 70, and pages 6, paragraphs 78 – pages 7, paragraphs 90, where teaches adjusting (reducing or increasing) or modifying the PHR, the uplink transmit power is less or no longer exceeding maximum transmission power of user equipment). 
Regarding claim 2, Semaan teaches that the UE does not support dynamic power sharing (Fig. 2, 4, abstract, and pages 4, paragraphs 56 – pages 5, paragraphs 70). 
claim 3, Semaan teaches that one of the first RAT and the second RAT is a long term evolution (LTE) technology, and another one of the first RAT and the second RAT is a new radio (NR) (Fig. 1, page 1, paragraphs 4 – pages 2, paragraphs 18  and pages 4, paragraphs 54 – 56). 
Regarding claim 10, Semaan teaches that modifying the PHR comprises adjusting the allowed maximum transmit power for the current transmission occasion of the UE on at least one of the first RAT and the second RAT (Fig. 2, 4, pages 4, paragraphs 56 – pages 5, paragraphs 70, and pages 6, paragraphs 78 – pages 7, paragraphs 90). 
Regarding claim 11, Semaan teaches that the transmission occasion is an uplink transmission occasion where transmission resource is available on both of the first RAT and second RAT (Fig. 1 and pages 2, paragraphs 13 – 23). 
Regarding claim 14, Semaan teaches all the limitation as discussed in claim 1.
Regarding claim 15, Semaan teaches all the limitation as discussed in claim 2.
Regarding claim 16, Semaan teaches all the limitation as discussed in claim 3.

Allowable Subject Matter
3.		Claims 4-9, 12-13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “an ultra reliable low latency communication (URLLC) data is identified based on at least one of single network slice selection assistance information (S-NSSAI) indicating URLLC service, a service request sent by UE for URLLC service, a large subcarrier spacing numerology configured for a 

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GAO et al. (US 2013/0029657) discloses Method and System for Access and Uplink Power Control for a Wireless System Having Multiple Transmit Points.
Kronquist et al. (US 2013/0010704) discloses Controlling Uplink and Downlink Transmission Power During Asynchronous Switching of Control States by User Equipment.
Rajagopal et al. (US 2018/0167889) discloses Power Control in WirelessCommunications.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
March 11, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649